DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2021 has been entered.
Claims 1, 12 and 19 are currently amended.
Claims 2 and 11 are cancelled.
Claims 1, 3-10, 12-39 are pending.
Election/Restrictions
Applicant's election with traverse of Group I, and the species of the polynucleotide of SEQ ID NO: 7 and corresponding amino acid sequence of SEQ ID NO: 1, and mutagen treatment, in the reply filed on November 13, 2020 is acknowledged.  The traversal is on the ground(s) that the claims share a special technical feature in requiring a mutation in the genome that leads to functional suppression of two or more genes, and assert that the cited prior art of Kudithipudi et al (WO2016/057515) does not teach this feature, and further assert that a product and a process specially adapted for the manufacture of said product are to be considered to have unity of invention.  In addition, applicants assert that it would not be an undue burden to examine all of the species, since the sequences are gene products from genes of the same name of NtBl1, NtLS and NtREV, and there are small differences in sequence identity.  This is not found persuasive because it would be an undue burden to search and examine all of .  
The requirement is still deemed proper and is therefore made FINAL.
	Group I: claims 1, 3-10, 21, 25, 29-30, 34-35 and 39 drawn to a tobacco plant with a mutation that suppresses at least two genes.
	Claims reading on Group I, and the elected species: 1, 3-8, 21, 25, 29-30, 34-35 and 39 that are examined on the merits.
	Claims 9-10, 12-20, 22-24, 26-28, 31-33 and 36-38 are withdrawn as not drawn to the elected invention and elected species.
Claim Objections
Claim 1 is objected to because of the following informalities:  “six mutations” is plural, yet, “causes” is singular.  Appropriate correction is required.
Claim 1 is also objected to for the recitation of “species belonging to a Nicotiana plant”, and “wherein the tobacco plant belongs to Nicotiana tabacum or Nicotiana rustica”, since instead of the use of “belonging” and “belongs”, the wording would be more accurate by saying that the plant is a Nicotiana species, or is Nicotiana tabacum or Nicotiana rustica.  

Claim Interpretation
	It is noted that Applicants assert that the recitation of “wild-type plant” is understood to mean a tobacco plant comprising SEQ ID NO: 1-6.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 21, 25, 29-30, 34-35 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and claims 3-8, 21, 25, 29-30, 34-35 and 39 dependent thereon, are indefinite and confusing in the recitation that “each of the polypeptides is an orthologous peptide present in another species belonging to a Nicotiana plant; wherein the tobacco plant belongs to Nicotiana tabacum or Nicotiana rustica”, given that it is unclear what is intended.  Is this referring to mutant polypeptides? If so, why would the mutant peptides be present in another species?  How does this further define the polypeptides? 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 21, 25, 29-30, 34-35 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a tobacco plant in which a mutation causing functional suppression of at least two genes of the following genes (1) through (3) is introduced into a genome, wherein the genes are any of a, c, e, g, I, k sequences or sequences that are at least 90% identical thereto, and wherein the functional suppression is the suppression of development of primary axillary buds such that the number or weight of primary axillary buds are decreased to not more than ½ that of a wild type plant, and four genes of (1) and (2), (1) and (3), or (2) and (3) are functionally suppressed, wherein 6 alleles are mutant and one or two alleles do not have the mutation. And further wherein the mutation may be in the coding region or in the promoter sequence, a 5’ sequence, a 3’ untranslated sequence, or an intron. The claims are drawn to a tobacco plant that has any of a multitude of are possible mutations in two sequences that result in the suppression of development of primary axillary buds, yet the specification only discloses the plants identified in Figures 2 and 6 having frameshift mutations in NtBl1 and NtREV genes that result in tobacco plants having suppressed primary axillary bud formation.   The claims are drawn to a multitude of possible structures to confer the claimed functional characteristic, yet only one combination of two mutant genes has been shown.  And the specification fails to disclose the particular structural feature that confers the claimed functional characteristic to describe the claimed genus.
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.

Applicant's arguments filed October 5, 2021 have been fully considered but they are not persuasive. Applicants argue that the claims have been amended to reduce the number of alternatives, and to define that each of the polypeptides is an orthologous polypeptide present in another Nicotiana species.  
The Examiner maintains that the rejection is proper for the reasons set forth, given that the claims encompass a vast number of possible mutations and combinations of mutations, including any of frame-shift, partial deletion and nonsense mutations as modifications to any combination of sequences having as little as 90% sequence identity to SEQ ID NO: 1, 2, 3 and 4, and further to any of the noncoding sequences, which are now recited in the claims.  Yet, the disclosure only provides a few examples of mutant tobacco plants in Figures 2 and 6, and one example having statistical significance in Figure 1.  And the recitation that they are orthologous peptides in other species does not further limit the claims. It only introduces indefiniteness with regard to the meaning and intent. 
 

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 












EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662